Citation Nr: 0810997	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-26 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for an eye disorder, to 
include as secondary to hepatitis C.

4.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities, to include as 
due to herbicide exposure.

5.  Entitlement to service connection for a bilateral foot 
condition, claimed as jungle rot, to include as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Joann Eastman, Agent


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The Board notes that the veteran was scheduled to appear for 
a hearing before a Decision Review Officer (DRO) in May 2007.  
However, he failed to report for this hearing and provided no 
explanation for his failure to report.  The veteran's request 
for a hearing, therefore, is deemed to have been withdrawn.  
38 C.F.R. § 20.704(d) (2007).

The Board notes that the February 2005 rating decision on 
appeal also denied the veteran's claims for service 
connection for a skin condition of both arms, basal cell 
cancer of the back, and malaria.  The veteran's May 2005 
notice of disagreement did not specifically state his intent 
to appeal these issues, but indicated that he disagreed with 
the entire February 2005 rating decision.  Thus, the July 
2005 statement of the case contained an analysis of these 
issues, in addition to the issues currently on appeal.  In 
his August 2005 substantive appeal, the veteran specifically 
indicated that he was appealing only the denial of service 
connection for hepatitis C, PTSD, the eye condition, 
peripheral neuropathy of the lower extremities, and jungle 
rot.  The veteran did not indicate that he wished to appeal 
the denial of service connection for a skin condition of both 
arms, basal cell cancer of the back, or malaria.  The Board 
may only exercise jurisdiction over an issue after a veteran 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, the issues of entitlement to 
service connection for a skin condition of both arms, basal 
cell cancer of the back, and malaria are not before the Board 
as part of this appeal.

The issues of entitlement to service connection for hepatitis 
C, PTSD, and an eye condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT 

1.  Bilateral peripheral neuropathy of the lower extremities 
was not manifested in service or within one year of discharge 
from service, and is not otherwise related to service. 

2.  The evidence of record does not demonstrate a current 
disability involving the skin of the feet.


CONCLUSIONS OF LAW

1.  The veteran's bilateral peripheral neuropathy of the 
lower extremities was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).  

2.  The criteria for service connection for a bilateral foot 
condition, claimed as jungle rot, have not been met.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA letter dated in February 2004 satisfied VA's duty to 
notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and 
what evidence the veteran should provide, including dates and 
places the veteran received medical treatment, informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claims, and asked the veteran, essentially, to send in any 
evidence in the veteran's possession that pertains to the 
claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was supplied with notice of the type of evidence necessary to 
establish an effective date or higher rating by letter dated 
February 2008.  While this letter post-dated the original 
adjudication of this claim, service connection for bilateral 
peripheral neuropathy and jungle rot is being denied, and as 
such, no effective date or rating percentage will be 
assigned.  The Board thus finds that there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess, supra.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  The veteran's service medical 
records, VA medical records, and lay statements have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.   

No VA examination is necessary to satisfy the duty to assist 
in the veteran's claim for service connection for jungle rot.  
Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  The record does not contain any evidence of 
such a disability and the veteran does not contend that he 
currently suffers from a skin disorder of the feet.

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

Service Connection:  Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  Service connection may be granted 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  Certain chronic disabilities, such as organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there is no 
evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease that is diagnosed after discharge from active 
service, when the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied. 38 C.F.R. § 3.309(e).  The following diseases 
shall be service connected if the veteran was exposed to an 
herbicide agent during active service:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  

For the purposes of 38 C.F.R. § 3.309(e), acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  To be eligible for presumptive service connection 
pursuant to the provisions of  
38 C.F.R. § 3.307(a)(6)(ii), peripheral neuropathy must 
become manifest to a compensable degree within one year from 
the last exposure.  

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994). 

The veteran's service personnel records show that he had 
active military service in the Republic of Vietnam during the 
Vietnam Era (he served there from December 1968 to December 
1969) and, thus, exposure to herbicides is assumed.  38 
C.F.R. 
§ 3.307(a)(6)(iii).

Service Connection for Peripheral Neuropathy

The veteran was diagnosed by electromyelogram with severe 
axonal sensorimotor peripheral neuropathy of his lower 
extremities in June 2005.  The veteran contends that his 
peripheral neuropathy is due to his exposure to Agent Orange 
while in Vietnam.  

The veteran's service medical records contain no evidence of 
complaints, treatment, or diagnoses of peripheral neuropathy.  
The veteran's April 1970 separation examination notes normal 
neurological examination.  However, on the accompanying 
report of medical history, the veteran did report that he had 
past or current complaints of "foot trouble," but denied 
ever having "neuritis."  

The earliest evidence of record referring to a diagnosis of 
peripheral neuropathy is the April 2004 VA examination 
(performed and prepared by QTC Medical Services, Inc.).  The 
examiner stated that the veteran had been suffering from 
peripheral neuropathy for 34 years.  The examiner did not 
provide a basis for this statement, and it appears to be 
based on the veteran's statements.  The examiner did not 
provide an opinion as to whether the veteran's peripheral 
neuropathy was at least as likely as not due to exposure to 
herbicides.  An August 2005 VA treatment record indicates 
that although the veteran believed his peripheral neuropathy 
was related to toxin exposure in Vietnam, other etiologies 
include alcohol abuse, as the veteran was a heavy drinker in 
the past.

The first diagnosis of peripheral neuropathy of record was in 
2004, which is more than 30 years after his exposure to  
herbicides in service.  See 38 C.F.R. §§ 3.307, 3.309.  Thus, 
based on the definition provided in 38 C.F.R. § 3.309(e), 
Note 2, the veteran's peripheral neuropathy is not subacute 
or acute.  The Secretary of VA has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 
41448 (1996).  For this reason, the veteran's peripheral 
neuropathy cannot be presumptively related to his herbicide 
exposure in service.  

Service connection also is not warranted on a direct basis.  
As noted, the service medical records are negative for any 
complaints of symptoms of peripheral neuropathy.  
Additionally, there is no medical evidence of continuity of 
symptomatology of peripheral neuropathy from service or 
during the more than 
30 years before this disability was shown.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  The Board acknowledges the 
QTC examiner's statement that the veteran's peripheral 
neuropathy had existed for 34 years, but notes that this 
statement appears to be based on history provided by the 
veteran.  LeShore v. Brown, 8 Vet. App. 406 (1996) (the 
veteran's self-reported lay history does not render the 
opinion competent medical evidence).  Further, while the 
veteran contends that he has experienced throbbing and 
numbness in his lower extremities for the last 37 years, he 
has not indicated that he has received medical treatment for 
these complaints prior to his January 2004 service connection 
claim.  Therefore, the absence of evidence of medical 
treatment for peripheral neuropathy for more than 30 years 
following the veteran's discharge from service weighs against 
the veteran's service connection claim.  

Although the veteran has argued that his current peripheral 
neuropathy of both feet is related to exposure to herbicides 
in service, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which does not show any relation between 
the veteran's bilateral peripheral neuropathy of the lower 
extremities and service.  Indeed, the only opinion of record 
concerning the etiology of the veteran's peripheral 
neuropathy includes a reference to alcohol abuse as the 
possible culprit.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for bilateral peripheral 
neuropathy of the lower extremities is not warranted.

Service Connection for Foot Condition

Since jungle rot is not one of the presumptive disorders 
listed in 38 C.F.R. 
§ 3.309(e), the veteran's claim for service connection will 
be considered only on a direct basis.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

The service medical records are absent complaints, findings 
or diagnoses of any skin disorder involving the feet during 
service.  The veteran's April 1970 report of medical history 
does indicate that the veteran had either past or current 
complaints of "foot trouble."

There is no post-service evidence of record that establishes 
a disorder of the veteran's feet, to include jungle rot.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Further, the veteran 
does not contend that he currently experiences symptomatology 
associated with jungle rot.  Rather, the veteran states that 
his feet were "rotted to the bone" when he left Vietnam, 
but that he never informed anyone of this.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for a bilateral foot 
condition, claimed as jungle rot, is not warranted.




ORDER

Service connection for bilateral peripheral neuropathy of the 
lower extremities is denied.  

Service connection for a bilateral foot condition, claimed as 
jungle rot, is denied.


REMAND

The veteran was diagnosed with hepatitis C in April 2004.  
The veteran contends that he was infected with hepatitis C as 
a result of in-service dental work.  Specifically, the 
veteran contends that the dentist worked on several patients 
without changing surgical gloves.

In the April 2004 hepatitis risk factor questionnaire, the 
veteran denied all major risk factors, including intranasal 
cocaine and tattoos.  The veteran underwent a VA QTC 
examination in April 2004 and again denied all risk factors.  
A December 2003 private treatment report notes a brief, 
remote history of cocaine abuse and shared straws.  This 
report also mentions a blood transfusion during an 
appendectomy in 1969, but the veteran states that this 
information is incorrect, and that he is not sure if his 
appendectomy involved a blood transfusion; the veteran 
further states that he was unable to obtain medical records 
from the 1969 appendectomy.  In an April 2004 PTSD assessment 
report, the veteran stated that he used opium once while in 
service in Vietnam.  An April 2005 gastroenterology 
consultation report notes the presence of tattoos and 
intravenous drug use in 1968 as positive risk factors. 

The record contains contradictory reports concerning the 
veteran's exposure to known risk factors for hepatitis C.  
Additionally, the veteran's contention that he was exposed to 
hepatitis C as a result of in-service dental work was not 
considered by the QTC examiner.  

Given the preceding evidence, it appears that a VA 
examination for the purpose of a nexus opinion is necessary 
because (1) the veteran has a current diagnosis of hepatitis 
C; (2) the veteran's service medical records indicate that 
the veteran did undergo extensive dental work, and the 
evidence of record suggests possible intranasal or 
intravenous drug use during service; and (3) the evidence 
indicates that the claimed disability may be associated with 
the veteran's active service.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006) (recognizing that the latter element is a 
low threshold).

As the issue of service connection for hepatitis C is being 
remanded for additional development, and the evidence of 
record demonstrates that the veteran's bilateral eye 
condition is due to hepatitis C treatment, the issue of 
service connection for an eye condition should be held in 
abeyance.  In the event that the additional development leads 
to a grant of service connection for hepatitis C, the RO 
should arrange for the veteran to undergo a VA examination to 
determine if he currently suffers from an eye condition, and, 
if so, if the condition is etiologically related to the 
veteran's hepatitis C treatment.

Turning to the veteran's claim of service connection for 
PTSD, the veteran contends that he currently suffers from 
PTSD as a result of his experiences in Vietnam.  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

The veteran served in the 124th Transportation Company in 
Vietnam from December 30, 1968 to December 29, 1969.  The 
veteran contends that he was stationed at Cat Lai with the 
124th Transportation Company, and that the base was 
constantly hit by mortar fire and rocket attacks.  The 
veteran also contends that he was hit by shrapnel during one 
such mortar attack, and received treatment.  However, the 
veteran's service medical records do not verify such an 
injury.

The veteran further contends that he had to pull a dead body 
out of the river, that he was ordered to shoot an alleged spy 
but was unable to do so, and that he drove a Vietnamese girl 
off of the road and into a ditch.  The Board notes that the 
veteran does not supply dates or locations for any of these 
events; nor does the veteran provide names of individuals 
involved with the events.  Therefore, the veteran has not 
provided sufficient information to allow for verification of 
these alleged stressors.

However, the veteran has indicated the location and 
approximate dates of an in-service stressor, the mortar and 
rocket attacks at Cat Lai, as well as identified his unit of 
assignment at the time the stressful event occurred.  Review 
of the record shows there has been no attempt to verify any 
of the veteran's claimed stressors by contacting the U.S. 
Army and Joint Services Records Research Center (JSRRC), or 
to obtain unit histories.  The unit records of the 124th 
Transportation Company for the period of time the veteran was 
in Vietnam, from December 30, 1968 to December 29, 1969, 
should be obtained.

An April 2004 VA PTSD assessment report reveals a diagnosis 
of PTSD, which the examiner opines developed in response to 
the veteran's experiences in Vietnam.  This report also 
includes diagnoses of panic disorder with agoraphobia and 
major depressive disorder. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

Given the preceding evidence, it appears that a VA 
psychiatric examination is necessary because (1) the record 
contains competent lay evidence related to a mental disorder; 
(2) the veteran has reported experiencing traumatic events in 
service; and (3) the evidence indicates that the claimed 
disability may be associated with in-service injuries.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that the latter element is a low threshold).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Schedule the veteran for a VA 
examination for his hepatitis C.  Ask the 
examiner to review the claims file in 
conjunction with the examination, 
particularly the divergent accounts of 
possible risk factors, and to make a note 
of such a review in the examination 
report.  Have the examiner conduct all 
necessary tests and provide an opinion as 
to whether the veteran's hepatitis C is at 
least as likely as not (50 percent 
probability or more) related to the 
veteran's active service, to include any 
dental work or drug use.

2.  If, and ONLY IF, the veteran is found 
to have hepatitis C which is related to 
service should he be afforded a VA 
examination of his eyes to determine if he 
suffers from an eye disorder. The claims 
file must be made available to the 
examiner for review and the examiner 
should be expressly informed of the 
hepatitis C diagnosis and current 
treatment regimen. After reviewing the 
claims file and examining the veteran, the 
examiner should then clearly indicate 
whether or not the veteran currently 
suffers from an eye disorder. If so, the 
examiner should be asked whether it is at 
least as likely as not (50 percent or 
greater probability) that the current eye 
disorder is related to or aggravated by 
the veteran's hepatitis C treatment.

3.  The AOJ should request that JSRRC 
obtain any available records pertaining to 
air operations and enemy rocket or mortar 
attacks at Cat Lai from December 30, 1968 
to December 29, 1969, and obtain unit 
histories.   

4.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any mental disorder 
which may currently be present.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently present  
acquired psychiatric disorders.  The 
examiner should provide an opinion as to 
whether the veteran has a current 
diagnosis of PTSD that is more likely than 
not due to a stressor which has been 
verified.  If PTSD due to a verified in-
service stressor is diagnosed, the 
examiner should identify the elements 
supporting the diagnosis.  If  the 
examiner does not diagnose PTSD due to an 
in-service stressor, the examiner should 
explain why the veteran does not meet the 
criteria for a diagnosis of PTSD.

If the veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the examiner should provide an 
opinion with respect to each such disorder 
as to whether it is at least as likely as 
not (a 50 percent probability or more) 
that the disorder is etiologically related 
to the veteran's active duty.

5.  After completion of the above and any 
additional development deemed necessary, 
the AMC should readjudicate the claims of 
service connection for hepatitis C, PTSD, 
and an eye condition.  If the 
determination remains unfavorable to the 
veteran, the AOJ must issue a Supplemental 
Statement of the Case and provide the 
veteran and his agent a reasonable period 
of time in which to respond before this 
case is returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


